Citation Nr: 0820469	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-11 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Whether the reduction of the veteran's disability 
compensation benefits due to incarceration on January 8, 2001 
was proper. 

2.  Whether the reduction of the veteran's disability 
compensation benefits due to incarceration on December 17, 
2001 was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which notified the veteran of a reduction in compensation 
benefits to 1/2 of 10 percent due to his two separate periods 
of incarceration.


FINDINGS OF FACT

1.  On January 8, 2001, the veteran was incarcerated for a 
felony conviction and the term of his incarceration exceeded 
60 days.

2.  On December 17, 2001, the veteran was incarcerated for a 
felony conviction and the term of his incarceration exceeded 
60 days.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability compensation to 
1/2 of 10 percent effective March 9, 2001 due to 
incarceration (from January 8, 2001 through April 10, 2001) 
for a felony conviction was proper.  38 U.S.C.A. §§ 1114, 
5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2007). 

2.  The reduction of the veteran's disability compensation to 
1/2 of 10 percent effective February 16, 2002 due to 
incarceration (from December 17, 2001 through June 19, 2002) 
for a felony conviction was proper.  38 U.S.C.A. §§ 1114, 
5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of the Reduction

Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at less 
than 20 percent, the veteran shall receive one-half the rate 
of compensation payable under 38 U.S.C. § 1114(a).  
38 C.F.R. § 3.665(d)(2).  

In June 2004, VA received confirmation that the veteran was 
incarcerated from January 8, 2001 to April 10, 2001 and again 
from December 17, 2001 to June 19, 2002.  The veteran does 
not dispute that he was incarcerated on these dates.  At the 
time of his incarceration, service connection was in effect 
for tinnitus rated as 10 percent disabling and hearing loss 
and otitis media both rated as noncompensable.  The combined 
rating was 10 percent.

A June 2004 VA letter clearly notified the veteran of the 
proposed reductions of compensation benefits due to both 
periods of incarceration and the resumption of benefits upon 
his release from incarceration.  The letter also notified the 
veteran that he had 60 days in which to submit evidence to 
show that the adverse action should not be taken.  38 C.F.R. 
§§ 3.103, 3.105, 3.665.  In response, the veteran has argued 
that since he pled guilty in an "Alford Plea," he was not 
convicted of the offenses.

In September 2004, the RO notified the veteran that his 
compensation payments were being reduced to one-half of the 
10 percent rate he had been receiving, as mandated by law, 
because of his conviction for a felony and incarceration for 
more than 60 days.  The reduction was made effective from 
March 9, 2001, the 61st day of his first period of 
incarceration and again on February 16, 2002, the 61st day of 
the second period of incarceration.  The reduction of 
benefits remained in effect until his release from the first 
period of incarceration on April 10, 2001 and his second 
release on June 19, 2002, at which time his full rate was 
restored.  Despite the veteran's contentions, the evidence 
does not show that the convictions were not due to felonies 
or that he was incarcerated for periods less than 60 days.  
Accordingly, the requirements for the reduction of the 
veteran's disability compensation benefits due to 
incarceration have been met.  38 C.F.R. § 3.665.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is noted that the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, are 
dispositive.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Reduction of the veteran's disability compensation benefits 
to 1/2 of 10 percent effective from March 9, 2001, due to his 
incarceration (from January 8, 2001 through April 10, 2001) 
was proper.  The appeal is denied.

Reduction of the veteran's disability compensation benefits 
to 1/2 of 10 percent effective from February 16, 2002, due to 
his incarceration (from December 17, 2001 through June 19, 
2002) was proper.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


